Citation Nr: 1503398	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-35 995	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for postoperative nasal fracture.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), including as secondary to postoperative nasal fracture.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to May 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in February 2012 (which, in pertinent part, denied service connection for residuals of broken nose and sleep apnea) and in December 2012 (which, in pertinent part, denied a TDIU rating).  In October 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.

The issues of service connection for OSA and GERD, and entitlement to a TDIU rating, are being REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's pre-existing nasal fracture is reasonably shown to have increased in severity beyond normal progression during service, including as due to injury therein.

CONCLUSION OF LAW

Service connection for postoperative nasal fracture is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disability, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in severity of the disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disability.  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran was awarded a Combat Infantryman Badge and is entitled to consideration of his claim under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  

The Veteran contends, in essence, that he has a chronic postoperative nasal fracture residual disability that is due to injury in service.  

In medical history provided on July 1965 service entrance examination the Veteran reported that he had fractured his nose and had mild difficulty breathing through one nostril; his nose was normal on clinical evaluation.  In a report of medical history on December 1965 OCS examination, the Veteran denied ear, nose, or throat trouble; his nose was normal on clinical evaluation.  On August 1969 airborne training examination, the Veteran stated that he had fractured his nose 3.5 years earlier.  In a report of medical history on March 1971 service separation examination, the Veteran stated that his health was excellent except for breathing difficulty; it was noted that in November 1970, he had surgery for nasal septum deviation; the nose was normal on clinical evaluation.  In April 1971, he reported having chronic nasal stuffiness since septoplasty in November 1970.

The Veteran has submitted a copy of an October 1970 letter he sent to his [now] wife, relating that he was to have surgery on his nose; that he was told his nose had been broken several times and the cartilage between the nostrils was crooked; and that this would soon be repaired surgically.

In August 2009, the Veteran underwent complex open revision rhinoplasty and septoplasty with rib graft augmentation and reconstruction.  It was noted that he had several previous surgeries and still had nasal obstruction; there had been collapse of the lower two-thirds of the nose with intranasal synechia.

On April 2010 treatment, the Veteran reported chronic nasal congestion; it was noted that he recently underwent surgery for a collapsed nasal septum, with reconstruction of the nasal septum and bone, and continued to struggle with nasal congestion.

On April 2012 VA treatment, the Veteran was noted to have had three previous rhinoplasties (in the 1970s, the 1980s, and 2009).  The assessment was status post major revision rhinoplasty with rib graft with some mild nasal obstruction.

In a September 2012 disability benefits questionnaire (DBQ) (by the Veteran's treating physician Dr. Westling), it was noted that the Veteran had a deviated nasal septum (traumatic) diagnosed in 1968, and had chronic nasal obstruction secondary to deviated nasal septum and subsequent nasal cartilage collapse status post surgery.  He reported that he sustained a nasal fracture in combat in 1968, and in 1970 had surgery [to correct] septal deviation in Vietnam.  He reported that he continued to have problems and underwent surgery again in 1982 for large removal of septal cartilage; this was causing nasal obstruction.  He reported that a 2005 sleep study showed severe OSA with nasal obstruction, and he was started on a CPAP.  He then (in August 2009) underwent reconstructive surgery to fix septal and nasal cartilage collapse and chronic obstruction.  

On November 2012 VA examination, the Veteran was noted to have a diagnosis of deviated nasal septum (traumatic) in 1970.  The Veteran reported that while he was in Vietnam during the Tet Offensive in January 1968, he got smacked in the nose, and his nose was broken and he had two black eyes for two weeks.  He reported having problems ever since then, including snoring and obstructive sleep apnea secondary to his ENT issues.  He stated that his nose problems caused obstructive sleep apnea which made him tired at work so he could not focus properly.  The examiner opined that it is less likely as not that the Veteran's history of fractured nose status post rhinoplasty was caused by or permanently aggravated by the military service.  The examiner noted that an August 1969 airborne training physical included the Veteran's statement of fracturing his nose 3.5 years prior, which would put the injury prior to entering active duty.  The examiner opined that it appeared the Veteran was trying to get his prior fractured deviated septum fixed before leaving the military service on an elective basis.  The examiner opined that there is not enough information or documentation in the first 5 to 10 years of active military service showing ongoing problems aggravated by a septoplasty surgery in November 1970.

At the October 2014 hearing, the Veteran testified that at entrance to service he had stitches to his nose after a recent accident, but did not have a broken nose at the time.  He testified that he had hit his nose on a dashboard and it split open but there was nothing to indicate a broken nose; he testified that as a young man he had been vain about the natural shape of his nose and claimed it was broken at the time to excuse the shape.  He testified that he fractured his nose in February 1966, when he was in Fort Jackson for advanced infantry training; he noted that on a December 1965 report of medical examination, his nose was listed as normal, and he explained that this was two and a half months prior to his nose fracture.  He testified that his nose was broken a second time when he was in Vietnam, when he was inadvertently hit with the butt of a rifle; he testified that this was a more serious injury because he bled and had black eyes afterward.  He testified that after the septoplasty in 1970, he had also had additional nasal surgeries after service.

The Board finds the reasoning by the November 2012 VA examiner non-persuasive.  Regarding the observation that an August 1969 airborne training physical included the Veteran's statement of fracturing his nose 3.5 years prior (in early 1966), which would place the injury prior to active duty, the Board notes that the examiner's simple arithmetic calculation is in error.  As the Veteran entered service in October 1965, the history he provided to the examiner (which is consistent with his hearing testimony that he fractured his nose in advanced infantry training in February 1966) clearly places his first nasal fracture in service.  Notably, the examiner's opinion that it appeared the Veteran was trying to get a pre-existing nasal fracture residual deviated septum fixed before leaving service on an elective basis is not supported by anything in the record other than the examiner's conclusory opinion.

One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The Veteran has indicated that is the situation in the instant case, and the Board finds support for his allegation in the record; there is nothing in the record that directly contradicts the Veteran's accounts (though at times they have been less than entirely consistent).  Regarding the opinion by the November 2012 VA examiner, the Board notes that that examiner did not directly discount the Veteran's lay accounts as non-credible.  The observations supporting that examiner's opinion to the effect that the Veteran's postoperative nasal fracture is unrelated to his service may, as indicated above, be refuted by plausible explanation.    

Although the evidence is somewhat inconsistent as to whether the Veteran entered service with a pre-existing nasal fracture, it fairly clearly supports that the pre-existing nasal pathology increased in severity during service, as reflected by the need for septoplasty in November 1970 (when it had been non-disqualifying on service-entrance).  The Veteran's reports at separation of difficulty breathing and chronic nasal stuffiness since the 1970 septoplasty were not noted on service induction examination.  While there may have been a pre-existing nasal fracture upon his entering service, the septoplasty in service and the chronic residual symptoms noted therein reflect that such pathology became detectable in service.  

In light of the foregoing, and resolving any remaining reasonable doubt in the Veteran's favor as required (See 38 U.S.C.A. § 51207; 38 C.F.R. § 3.102), the Board finds that disabling postoperative residuals of a nasal fracture became manifest/were acquired in service and have persisted since, and that service connection for postoperative nasal fracture is warranted.


ORDER

Service connection for postoperative nasal fracture is granted.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal.  See 38 C.F.R. § 3.159.
Under governing law, any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

On November 2012 VA examination, the Veteran reported that he has had problems with snoring and OSA secondary to his nasal issues ever since his nose was broken in service.  The examiner opined that it is less likely as not that the Veteran's nasal problem is the direct cause for his OSA, nor is there any evidence or documentation that military service caused or aggravated his OSA.  The examiner further opined that there is a lack of any documentation from ENT [ear/nose/throat] treatment in the military or after military service that the Veteran's nasal obstruction caused or permanently aggravated his OSA.

The Board finds the November 2012 VA examination and medical opinion to be inadequate because the examiner did not adequately explain the opinions stated.  A mere statement that there is no documentation from ENT treatment relating the Veteran's nasal obstruction to his sleep apnea is not an adequate opinion with sufficient rationale.  Because the VA examiner did not adequately address whether the Veteran's [now-service connected] postoperative nasal fracture caused or aggravated his sleep apnea, a remand for corrective action is necessary.  

An October 2013 rating decision denied the Veteran service connection for GERD.  In October 2014, he filed a notice of disagreement with that decision.  The filing of a timely notice of disagreement initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As a statement of the case (SOC) has not yet been issued in the matter, a remand for such action is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Further, updated records of all pertinent VA treatment the Veteran has received are evidence constructively of record, that must be secured.

Finally, the matter of entitlement to a TDIU rating is inextricably intertwined with the claims of service connection for OSA and GERD (as well as the rating assigned for postoperative nasal fracture with the AOJ's implementation of the Board's award of service connection), and consideration of TDIU must be deferred pending resolution of those matters.

The case is REMANDED for the following:

1.  The AOJ should secure for the record complete copies of all updated records of the Veteran's pertinent VA treatment.  

2.  The AOJ should issue an appropriate SOC addressing the issue of service connection for GERD.  The Veteran should be advised that this matter will be before the Board only if he timely perfects an appeal in the matter by submitting a substantive appeal after the SOC is issued.  If he does so, the matter should be returned to the Board for appellate consideration.

3.  The AOJ should then arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his OSA, and in particular whether or not it is related to (was caused or aggravated by) his now-service-connected postoperative nasal fracture.  The Veteran's entire (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide opinions that respond to the following:

a) What is the most likely etiology for the Veteran's OSA?  Specifically, is it at least as likely as not (a 50% or greater probability) that the OSA was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected postoperative nasal fracture.  [The opinion must address aggravation.]

b)  If the opinion is to the effect that the postoperative nasal fracture did not cause, but aggravated, the OSA, the examiner should specify, to the extent possible, the degree of sleep apnea pathology/impairment that resulted from such aggravation.  

The examiner must include rationale with all opinions.  

4.  The AOJ should then review the record and readjudicate the claims (TDIU in light of the determinations on the service connection claims, and the rating for postoperative nasal fracture, and following any further development indicated).  If any remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


